DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  October 6, 2020 has been entered.
An amendment was received from the applicant on October 6, 2020.
An Accelerated Examination Support Document (AESD) was received from the applicant on November 16, 2020.
Claims 1-20, 27, 28, 35-38 and 40-42 have been cancelled.
Claims 21-26, 29-34 and 39 are allowed.
An Accelerated Examination conference was held on July 13, 2020 with Supervisory Patent Examiner Joseph M. Rocca and Primary Examiner Daniel V. Venne.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The system and method for positioning boat fenders as claimed are not shown or suggested in the prior art because of the use of a motor that when operated in a first direction causes a boat fender to be lowered by sliding along a line into a deployment position, and a controller that is configured to receive commands from a computing device or detect changes in motor current, where said controller is configured to receive a command to select a deployment height and control said motor.  The prior art also does not show or suggest the use of first and second motors that are each configured to let out a line to causes a boat fender to be lowered by sliding along said line into a deployment position.
The prior art as disclosed by Russell (US 3,292,566) shows the use of a system for positioning boat fenders that includes a line that runs through a longitudinal opening in a boat fender, where said line is connected at first and second ends to a boat and configured to allow said boat fender to slide freely along said line into a deployment position.  Nicholas (US 6,758,155) discloses a system for positioning boat fenders that includes a motor with a spool, a line with a first end attached to said spool, and a boat fender that is attached to a second end of said line, where said motor is configured to raise or lower said line and boat fender into a position at a selected height.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685.  The examiner can normally be reached on Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARS A OLSON/Primary Examiner, Art Unit 3617